DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bifurcated body housing of claim 6, the two separating members and three chambers of claim 14, and the medial aperture of claims 5, 10 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in lines 2-3 “…an elongate member connected perpendicularly to a medial point…”.  An object cannot be described as being perpendicular to a point, but instead to a plane.  For purposes of examination, Examiner is interpreting this to be that the puncture device is connected to each of the fluid guides and is oriented along a longitudinal axis of the housing.
Claim 11 also recites in line 3 “…a medial point on the fluid guides…”.  This is indefinite because it is not clear that a medial point is shared by all the fluid guides. 
Claim 14 
Claim 15 also recites in lines 25-26 “…a medial point on the plurality of fluid guides…”.  This is indefinite because it is not clear that a medial point is shared by all the fluid guides.   Claims 16-20 are rejected because they depend from claim 15.
Claim 15 lines 25-26 recite “the puncture device is oriented perpendicularly to a medial point…”.  For purposes of examination, this is interpreted as the puncture device is oriented along a longitudinal axis of the housing. Claims 16-20 are rejected because they depend from claim 15. 
Claim 20 recites the limitations "the length of the puncture device from base to tip” in line 2 and “the length of the sleeve” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, Examiner interprets these lengths to be equal. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halseth, US 6,723,074 B1.
Regarding claim 1, Halseth discloses a multichambered syringe (Figs. 1-3 and 7-8) comprising: a main body comprising a body first end (body first end, see annotated Fig. 2 below), a body second end (see annotated Fig. 2 below), and a body housing (syringe body 22, col. 5, lines 29-30 and luer 42, col. 5 line 53) extending from the body 

    PNG
    media_image1.png
    961
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    949
    772
    media_image2.png
    Greyscale

Regarding claim 2, Halseth discloses the multichambered syringe of claim 1 wherein the at least one separating member comprises a receiving sleeve (sleeve, see annotated Fig. 2 above) configured to receive the puncture device (Fig. 3).  
Regarding claim 3, Halseth discloses the multichambered syringe of claim 1 wherein the at least one separating member comprises a medial membrane (narrowed section 40, col. 5 line 51) configured to be breached by the puncture device (Fig. 3).  
Regarding claim 4, 
Regarding claim 5, Halseth discloses the multichambered syringe of claim 5 wherein each longitudinal channel of the plurality of longitudinal channels aligns with a respective angled end channel (holes 56, col. 6 line 62, as shown in Figs. 7-8) of a plurality of angled end channels (holes 56, col. 6 line 62); and wherein the plurality of angled end channels extends radially from a position proximate a medial aperture (medial aperture, see annotated Fig. 8 below) in the body second end.  
Regarding claim 6, Halseth discloses the multichambered syringe of claim 1 wherein the body housing is bifurcated (bifurcated is interpreted to be that the body housing is split into two parts) between a body housing first part (syringe body 22, col. 5, lines 29-30) and a body housing second part (luer 42, col. 5 line 53); and wherein the body housing first part is configured to removably attach to the body housing second part by at least one of threading (luer, and see Fig. 8, having screw threads 54, col. 5 line 66) and friction fit.  
Regarding claim 7, Halseth discloses the multichambered syringe of claim 6 wherein the body housing first part comprises the at least one separating member and the body housing second part comprises the puncture device (see above claim 6).  
Regarding claim 8, Halseth discloses a multichambered syringe (Figs. 1-3 and 7-8) comprising: a main body comprising a body first end (body first end, see annotated Fig. 2 below), a body second end (body second end, see annotated Fig. 2 below), and a body housing (syringe body 22, col. 5, lines 29-30 and luer 42, col. 5 line 53) extending from the body first end to the body second end; at least one separating member (mid-piston 38, col. 5 line 48); a puncture device (spike 44, col. 5 line 61); and a plurality of chambers (first and second chambers, see annotated Fig. 2 below); wherein the 

    PNG
    media_image1.png
    961
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    949
    772
    media_image2.png
    Greyscale

Regarding claim 9, Halseth discloses the multichambered syringe of claim 8 wherein the at least one separating member comprises a receiving sleeve (sleeve, see annotated Fig. 2 above) configured to receive the puncture device (Fig. 3); and wherein the receiving sleeve comprises a connecting membrane (narrowed section 40, col. 5 line 51) configured to be breached by the puncture device (Fig. 3).  
Regarding claim 10, Halseth discloses the multichambered syringe of claim 8 wherein the body second end comprises a plurality of angled end channels (holes 56, col. 6 line 62, as shown in Figs. 7-8) extending radially from a position proximate a medial aperture (medial aperture, see annotated Fig. 8 above) in the body second end.  
Regarding claim 11, Halseth discloses the multichambered syringe of claim 8 wherein the body second end comprises a plurality of fluid guides (fluid guides, see annotated Fig. 7 above); and wherein the puncture device is an elongate member connected perpendicularly to a medial point (spike is oriented along a longitudinal axis of the housing, Fig. 7, and is connected to a medial point on the fluid guides at the distal end) on the fluid guides at one end and tapers to a point (point is the proximal tip) at another end.  
Regarding claim 12, Halseth discloses the multichambered syringe of claim 8 wherein the puncture device comprises a plurality of longitudinal channels (longitudinal channels, see annotated Fig. 7 above) positioned on the puncture device periphery.  
Regarding claim 13, 
Regarding claim 14, Halseth discloses the multichambered syringe of claim 8 wherein the at least one separating member equals two separating members and the plurality of chambers equals three chambers (see annotated Fig. 2 below).  

    PNG
    media_image3.png
    942
    509
    media_image3.png
    Greyscale

Regarding claim 15, Halseth discloses a multichambered syringe (Fig. 1-3 and 7-8) comprising: a main body comprising a body first end (body first end, see annotated Fig. 2 below), a body second end (body second end, see annotated Fig. 2 below), and a body housing (syringe body 22, col. 5, lines 29-30 and luer 42, col. 5 line 53) extending from the body first end to the body second end; at least one separating member (mid-piston 38, col. 5 line 48) comprising an elongate receiving sleeve (sleeve, see annotated Fig. 2 below) configured to receive a puncture device (Fig. 3), and  a connecting membrane (narrowed section 40, col. 5 line 51) within the receiving sleeve, defined as a stopper (the narrowed section 40 is a stopper); a plurality of fluid guides 

    PNG
    media_image1.png
    961
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    949
    772
    media_image2.png
    Greyscale

Regarding claim 18, Halseth discloses the multichambered syringe of claim 15 wherein the at least one separating member is configured to slide within the housing and fully compress the second chamber until the at least one separating member is fittingly engaged with the puncture device (Fig. 2 and Fig. 3).  
Regarding claim 19, Halseth discloses the multichambered syringe of claim 15 wherein the stopper is medially positioned within the receiving sleeve (Fig. 2).  
Regarding claim 20, Halseth discloses the multichambered syringe of claim 15 wherein the length of the puncture device from base (base, see annotated Fig. 3 below, defined to be positioned from the tip a distance equal to the length of the receiving 

    PNG
    media_image4.png
    822
    880
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by satisfactorily addressing the 112(b) rejections identified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783    


/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783